Citation Nr: 1536560	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In an August 2014 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a July 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that he suffers from tinnitus as a result of his military service.  After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claim may be finally adjudicated.

Pursuant to the August 2014 Board Remand, the Veteran was afforded a September 2014 VA medical opinion as to the etiology of his claimed tinnitus.  The examiner reviewed the Veteran's entire claims file, and concluded that the claimed tinnitus "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the "Veteran was initially evaluated for [compensation and pension] hearing test in October 2009 when he was diagnosed with a bilateral sensorineural hearing loss."  The examiner further opined that the "Veteran has several other contributing factors to tinnitus including medications known to be consistent with tinnitus (even back to his first exam at this VA facility in 2006), occupational noise exposure (heavy equipment operator) and recreational noise exposure (hunting with no hearing protection as documented in 2009 C & P hearing test)."

Thus, the September 2014 VA examiner suggested that the Veteran's tinnitus could potentially be due to his prescribed medications.  However, the examiner did not identify the medications the Veteran is prescribed which may cause tinnitus.  Critically, as noted in the July 2015 Appellant's Brief, if any prescribed medication referenced by the September 2014 VA examiner is for a service-connected disability, a medical opinion as to secondary service connection would be required.  As such, this matter must be remanded in order to afford the Veteran a clarifying medical opinion.

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since June 2009.  All such available documents should be associated with the claims file.

2. Then, refer the VA claims file to the examiner who provided the September 2014 VA medical opinion, if she is unavailable, the claims file should be referred to an examiner with appropriate expertise in order to address the Veteran's tinnitus claim.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

The examiner should identify which medications, if any, the Veteran is prescribed that may cause tinnitus, as noted in the September 2014 VA opinion.  The examiner should further indicate whether any of the identified medications are prescribed to treat the Veteran's service-connected disabilities to include ischemic heart disease, bilateral hearing loss, post-meniscetomy with relaxed anterior cruciate ligament of the left knee, instability of the left knee, chondromalacia patella of the right knee, and/or instability of the right knee.

If any of these medications is prescribed for the Veteran's service-connected disabilities, the examiner should then provide an opinion as to whether it is at least 

as likely as not (i.e., at least a 50 percent probability) that the current tinnitus was (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include the medications prescribed therefore.  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.  The absence of evidence of treatment for the claimed disorder, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.
		
3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

